DETAILED ACTION
The Amendment filed August 16th, 2021 has been entered and fully considered. Claims 1-25 are pending in this application. Claims 21-25 have been withdrawn. Claims 1 and 11 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16th, 2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 and 24-33 of copending Application No. 16/011,330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a medical device or apparatus including a similar support structure located at the distal end of a shaft, wherein the support structure is expandable from a contracted state to an expanded state with respect to the longitudinal axis and a plurality of interactive elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 11-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beetel et al., (hereinafter ‘Beetel’, U.S. PGPub. No. 2012/0101413) in view of Marecki et al., (hereinafter 'Marecki', U.S. PGPub. No. 2015/0351652).
Regarding independent claim 1, (as illustrated in Figs. 1-40 and specifically Fig. 1-7) Beetel discloses a medical device (treatment device 12), comprising: an elongate shaft (elongate shaft 16) extending along a longitudinal axis (Fig. 1) and comprising a shaft proximal end (18) and a shaft distal end (20); an interlaced support structure (mesh structure 22) located at the shaft distal end (20), wherein the interlaced support structure (mesh structure 22) is expandable from a contracted state (Fig. 3 illustrates a low-profile or collapsed configuration) to an expanded state (Fig. 4 illustrates an expanded configuration) with respect to the longitudinal axis; and a plurality of interactive elements (energy delivery element(s) 24; [0064]-[0066]), wherein the plurality of interactive elements (24) are printed on the interlaced support structure (22) ([0064]-[0065]; specifically [0065], “the energy delivery element 24 may be proximate to, adjacent to, adhered to, woven into, or otherwise coupled to the mesh structure 22. plurality of energy delivery elements 24”). 
It should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113). As broadly claimed, elements (24) are added to or formed by mesh structure (22), therefore the ‘product’ in the product-by-process claim is the same as or obvious from the product of Beetel. 
Beetel is silent regarding wherein the plurality of interactive elements are arranged in an asymmetrical pattern on the interlaced support structure.
However, in the same field of endeavor, Marecki teaches a similar medical device (mapping catheter 10 in Figs. 1-4D) comprising an expandable electrode assembly (30) including “one or more electrodes that may be used for cardiac mapping or diagnosis, ablation and/or other therapies involving the application of energy to a patient's heart” ([0074]). The expandable electrode assembly (30) may include a plurality of electrodes (64) located on each of the flexible splines (60) forming an electrode array ([0080]). Further, the electrodes (64) may have a uniform and symmetrical distribution throughout the expandable electrode assembly (30) or in other cases, the electrodes (64) may have an asymmetrical distribution ([0082]). The asymmetrical distribution of electrodes (64) may be particularly advantageous for non-contact or contact cardiac mapping procedures ([0082]). It is well known in the art (as can be seen in Marecki) to provide a plurality of interactive elements arranged in a variety of patterns, including arranged in a symmetrical or asymmetrical pattern, in order to provide various therapies to a patient’s heart in a desired manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Beetel to include wherein the plurality of interactive elements are arranged in an asymmetrical pattern on the interlaced support structure as taught by Marecki in order to provide various therapies to a patient’s heart in a desire manner. 
Regarding claim 2, Beetel discloses wherein the plurality of interactive elements (energy delivery element(s) 24; [0064]-[0066]) further comprise an energy delivery element (energy delivery element(s) 24; [0064]-[0066]) and one of a thermocouple, a force sensor, a strain gauge, a strain sensor, a position sensor, and a bio-sensor ([0067], “Additionally, one or more sensors (not shown), such as one or more temperature (e.g., thermocouple, thermistor, etc.), impedance, pressure, optical, flow, chemical or other sensors, may be located proximate to or within the energy delivery element 24 and connected to one or more supply wires (not shown)”).
Regarding claim 3, Beetel discloses wherein the interlaced support structure is formed from a braided material ([0092], “mesh structure 22 may be laser cut, braided, knit, or woven to forma conformable structure (e.g., a tubular, barrel-shaped, parachute-shaped, or spherical structure)”).
Regarding claim 4, Beetel discloses wherein the interlaced support structure is formed from a shape memory material ([0085], mesh structure 22 can be fabricated with super-elastic material such as nickel titanium alloy (nitinol) or composite nitinol with polymer coating for insulation; see [0091] for shape-memory alloys such as nitinol).
Regarding claim 5, Beetel discloses wherein the interlaced support structure (mesh 22 in Figs. 1 -7) is configured to cause the tissue to conform to the expanded state of the interlaced support structure (see [0074] for mesh structure 22 “may, in certain embodiments, be more conformable than the renal artery such that the mesh structure 22 expands to span the lumen diameter 52 but does not apply sufficient radial force to the renal artery wall 55 to over distend or injure the renal artery”; also see [0092] for mesh structure 22 may form a conformable structure; [0093], “mesh structure 22 may be preformed to conform to any irregularities in the renal artery”; as broadly claimed, mesh structure 22 is conformable with the targeted tissue, i.e. the tissue conforms with the structure 22 without over distend or injury to the tissue).
Regarding claim 6,
Regarding claim 8, Beetel discloses wherein the plurality of interactive elements (energy delivery element(s) 24 in Figs. 3-7; [0064]-[0066]) are electrically connected by a plurality of conductive traces ([0067], supply wire (not shown)), wherein the plurality of conductive traces are electrically connected to a power source (energy source or energy generator 26) and a signal receiver ([0068], monitor including processing circuitry obtains signals from the energy delivery element 24 or any associated sensors).
Regarding claim 9, Beetel discloses wherein at least one of the plurality of interactive elements (energy delivery element(s) 24 in Figs. 3-7; [0064]-[0066]) is formed on the interlaced support structure (mesh structure 22) using a process selected from the group consisting of an additive manufacturing process and a deposition process ([0064]-[0066], specifically [0065]; as broadly claimed, elements 24 are added to mesh structure 22). It should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding independent claim 11, (as illustrated in Figs. 1-40 and specifically Fig. 1-7) Beetel discloses a medical device apparatus (treatment device 12 and associated parts) comprising: an interlaced support structure (mesh structure 22) configured to be coupled with a distal end (20) of an elongate medical device (elongate shaft 16), wherein the interlaced support structure (mesh structure 22) is expandable from a contracted state (Fig. 3 illustrates a low-profile or collapsed configuration) to an expanded state (Fig. 4 illustrates an expanded configuration) with respect to the longitudinal axis such that while in the expanded state (Figs. 4 and 7) a distal portion of the interlaced support structure is narrower than a proximal portion of the interlaced support structure (see Figs. 4 and 7 where the distal most portion of mesh structure 22 is narrower that a proximal portion of the mesh structure 22); and a plurality of interactive elements printed on the interlaced support structure (energy delivery element(s) 24; [0064] -[0066]; specifically [0065], “the energy delivery element 24 may be proximate to, adjacent to, adhered to, woven into, or otherwise coupled to the mesh structure 22. The associated energy delivery plurality of energy delivery elements 24”). 
It should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113). As broadly claimed, elements (24) are added to or formed by mesh structure (22), therefore the ‘product’ in the product-by-process claim is the same as or obvious from the product of Beetel. 
Beetel is silent regarding wherein the plurality of interactive elements are arranged in an asymmetrical pattern on the interlaced support structure.
However, in the same field of endeavor, Marecki teaches a similar medical device (mapping catheter 10 in Figs. 1-4D) comprising an expandable electrode assembly (30) including “one or more electrodes that may be used for cardiac mapping or diagnosis, ablation and/or other therapies involving the application of energy to a patient's heart” ([0074]). The expandable electrode assembly (30) may include a plurality of electrodes (64) located on each of the flexible splines (60) forming an electrode array ([0080]). Further, the electrodes (64) may have a uniform and symmetrical distribution throughout the expandable electrode assembly (30) or in other cases, the electrodes (64) may have an asymmetrical distribution ([0082]). The asymmetrical distribution of electrodes (64) may be particularly advantageous for non-contact or contact cardiac mapping procedures ([0082]). It is well known in the art (as can be seen in Marecki) to provide a plurality of interactive elements arranged in a variety of patterns, including arranged in a symmetrical or asymmetrical pattern, in order to provide various therapies to a patient’s heart in a desired manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Beetel to include wherein the plurality of interactive elements are arranged in an asymmetrical pattern on the interlaced support structure as taught by Marecki in order to provide various therapies to a patient’s heart in a desire manner. 
Regarding claim 12, Beetel discloses wherein the plurality of interactive elements further (energy delivery element(s) 24; [0064]-[0066]) further comprise an energy delivery element (energy delivery element(s) 24; [0064] -[0066]) and one of a thermocouple, a force sensor, a strain gauge, a strain sensor, a position sensor, and a bio-sensor ([0067], “Additionally, one or more sensors (not shown), such as one or more temperature (e.g., thermocouple, thermistor, etc.), impedance, pressure, optical, flow, chemical or other sensors, may be located proximate to or within the energy delivery element 24 and connected to one or more supply wires (not shown)”).
Regarding claim 13, Beetel discloses wherein the interlaced support structure is formed from a braided material ([0092], “mesh structure 22 may be laser cut, braided, knit, or woven to forma conformable structure (e.g., a tubular, barrel-shaped, parachute-shaped, or spherical structure)”).
Regarding claim 14, Beetel discloses wherein the interlaced support structure is formed from a shape memory material ([0085], mesh structure 22 can be fabricated with super-elastic material such as nickel titanium alloy (nitinol) or composite nitinol with polymer coating for insulation; see [0091] for shape-memory alloys such as nitinol).
Regarding claim 15, Beetel discloses wherein the interlaced support structure (mesh 22 in Figs. 1-7) is configured to cause tissue to conform to the expanded state of the interlaced support structure (see [0074] for mesh structure 22 “may, in certain embodiments, be more conform able than the renal artery such that the mesh structure 22 expands to span the lumen diameter 52 but does not apply sufficient radial force to the renal artery wall 55 to over distend or injure the renal artery”; also see [0092] for mesh structure 22 may form a conformable structure; [0093], “mesh structure 22 may be preformed to conform to any irregularities in the renal artery”; as broadly claimed, mesh structure 22 is conformable with the targeted tissue, i.e. the tissue conforms with the structure 22 without over distend or injury to the tissue).
Regarding claim 17, Beetel discloses wherein the plurality of interactive elements (energy delivery element(s) 24 in Figs. 3-7; [0064]-[0066]) are electrically connected by a plurality of conductive 
Regarding claim 18, Beetel discloses wherein at least one of the plurality of interactive elements (energy delivery element(s) 24 in Figs. 3-7; [0064]-[0066]) is formed on the interlaced support structure (mesh structure 22) using a process selected from the group consisting of an additive manufacturing process and a deposition process ([0064]-[0066], specifically [0065]; as broadly claimed, elements 24 are added to mesh structure 22). It should be noted that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding claim 20, Beetel discloses where the expanded shape (mesh structure 22 in Figs. 4 and 7) is configured to contact tissue proximate a pulmonary vein (as broadly claimed, the mesh structure 22 is capable of contacting tissue proximate a pulmonary vein).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beetel in view of Marecki as applied to claims 1-6, 8-9, 11-15, 17-18 and 20 above, and further in view of Beetel.
Regarding claim 7, Beetel in view of Marecki teach all of the limitations of the medical device according to claim 1. Although Beetel discloses that the device may include a plurality of interactive elements (energy delivery element 24 in Figs. 3-7; [0065], “mesh structure 22 may include a plurality of energy delivery elements 24”). Beetel in view of Marecki are silent regarding wherein a number of the plurality of interactive elements is different at a distal portion of the interlaced support structure compared to a proximal portion of the interlaced support structure.
However, Beetel further discloses that “the energy delivery element 24 may be proximate to, adjacent to, adhered to, woven into, or otherwise coupled to the mesh structure 22. The associated energy delivery element 24 may also be formed by selected portions of, or the entirety of, the mesh structure 22 In re Japikse, 86 USPQ 70. Further, this modification would have merely comprised one well known interactive element configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
Regarding claim 16, Beetel in view of Marecki teach all of the limitations of the apparatus according to claim 11. Although Beetel discloses that the apparatus may include a plurality of interactive elements (energy delivery element 24 in Figs. 3-7; [0065], “mesh structure 22 may include a plurality of energy delivery elements 24”). Beetel in view of Marecki are silent regarding wherein a number of the plurality of interactive elements is different at a distal portion of the interlaced support structure compared to a proximal portion of the interlaced support structure.
However, Beetel further discloses that “the energy delivery element 24 may be proximate to, adjacent to, adhered to, woven into, or otherwise coupled to the mesh structure 22. The associated energy delivery element 24 may also be formed by selected portions of, or the entirety of, the mesh structure 22 itself’ ([0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Beetel in view of Marecki to include any number of interactive elements in a variety of different patterns, including wherein a number of the plurality of interactive elements is different at a distal portion of the interlaced support structure compared to a proximal portion of the interlaced support structure, as taught by Beetel since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beetel in view of Marecki as applied to claims 1-6, 8-9, 11-15, 17-18 and 20 above, and further in view of Wu et al., (hereinafter ‘Wu’, U.S. 2018/0256109).
Regarding claim 10, Beetel in view of Marecki teach all of the limitations of the medical device according to claim 1. Although Beetel discloses an interlaced support structure (mesh structure 22 in Figs. 1 -7), Beetel in view of Marecki are silent regarding comprising a plurality of ring electrodes, wherein the plurality of ring electrodes are located on the interlaced support structure.
However, in the same field of endeavor, Wu teaches a similar device comprising a plurality of ring electrodes (20 in Fig. 1; see [0039] for ring electrodes) located on a support structure (basket-shaped electrode assembly 16). Wu teaches that when the support structure (basket-shaped electrode assembly 16) is radially expanded, the ring electrodes (20) may contact the targeted tissue allowing the electrophysiologist to “map local activation time and/or ablate using electrodes 20, which can guide the electrophysiologist in diagnosing and providing therapy to the patient” ([0047]), thereby increasing efficiency and versatility of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medic al device as taught by Beetel in view of Marecki to include a plurality of ring electrodes, wherein the plurality of ring electrodes are located on the interlaced support structure as taught by Wu in order to “map local activation time and/or ablate using electrodes 20, which can guide the electrophysiologist in diagnosing and providing therapy to the patient” ([0047]), thereby increasing efficiency and versatility of the device.
Regarding claim 19, Beetel in view of Marecki teach all of the limitations of the apparatus according to claim 11. Although Beetel discloses an interlaced support structure (mesh structure 22 in Figs. 1 -7), Beetel in view of Marecki are silent regarding comprising a plurality of ring electrodes, wherein the plurality of ring electrodes are located on the interlaced support structure.
However, in the same field of endeavor, Wu teaches a similar apparatus comprising a plurality of ring electrodes (20 in Fig. 1; see [0039] for ring electrodes) located on a support structure (basket-shaped electrode assembly 16). Wu teaches that when the support structure (basket-shaped electrode assembly 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the amendments have necessitated a new grounds of rejection. 
It is the Examiner’s position that Beetel et al., (U.S. PGPub. No. 2012/0101413) in view of Marecki et al., (U.S. PGPub. No. 2015/0351652) teach each and every limitation of the medical device according to claim 1 and each and every limitation of the apparatus according to claim 11. 
Specifically Marecki teaches wherein the plurality of interactive elements are arranged in an asymmetrical pattern on the interlaced support structure. See rejection above for further clarification. 
No further arguments have been set forth regarding the dependent claims other than their allowability depending from rejected base claims. 
The double patenting rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794